DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A (Fig. 5) in the reply filed on December 6, 2021 is acknowledged.  Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.   

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 27, 2019 has been considered by the examiner.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  in claim 1, line 11, the word “respectively” should be added at the end of the line.  Appropriate correction is required.  Claims 2-9 are objected to because they depend on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, US 2014/0062983 (hereinafter, Kim ‘983), in view of Kim, US 2008/0291190 (hereinafter, Kim ‘190). 

Regarding Claim 1, Kim ‘983 (Figs. 4-6) teaches a display system comprising:  
-a source device (600) configured to generate red color display data, green color display data, and blue color display data for implementing an image frame and to transmit first packet data comprising the red color display data, second packet data comprising the green color display data, and third packet data comprising the blue color display data (e.g., Timing controller 610 of TMIC 600 outputs image data packet to each data driver 300 for displaying images.  Each packet consists of RGB image data; par. 0091.  The red data is considered a “first packet data,” the green a “second packet data,” and the blue a “third packet data”); and 
-a sink device (100, 300) configured to receive the first through third packet data from the source device (600), to perform a digital-analog conversion for converting the red color display data, the green color display data, and the blue color display data into red color display data voltages, green color display data voltages, and blue color display data voltages (e.g., DA Converter 623 of source driver 300 converts digital RGB data into analog RGB data; par. 0071), and to display an image corresponding to the image frame using the red color display data voltages, the green color display data voltages, and the blue color display data voltages (e.g., Analog RGB data is output to the pixels in display 100 so that images are displayed; par. 0052), wherein the sink device (100, 300) comprises: 
(100) configured to display the image (e.g., LCD panel 100 displays images in the active area; par. 0052);  
-a display panel driving circuit (300) configured to drive the display panel (e.g., Data driver 300 drives LCD panel 100; par. 0067); and 
-a gamma voltage generating circuit (625) configured to generate gamma voltages for performing digital-to-analog conversion (e.g., DA Converter 623 converts digital RGB data into analog data using gamma voltages GMA1 to GMA10 from gamma voltage generator 625; par. 0074).  

Kim ‘983 does not teach a red color display reference gamma set, a green color display reference gamma set, and a blue display reference gamma set; and a gamma voltage generating circuit configured to generate red color display gamma voltages, green color display gamma voltages, and blue color display gamma voltages for performing digital-to-analog conversion based on the red color display reference gamma set, the green color display reference gamma set, and the blue color display reference gamma set, respectively.  

However, Kim ‘190 (Figs. 1, 6) teaches a red color display reference gamma set (e.g., Control signal output from gamma controller 1210-R); a green color display reference gamma set (e.g., Control signal output from gamma controller 1210-G); a blue color display reference gamma set (e.g., Control signal output from gamma controller 1210-B); and a gamma voltage generating circuit (1230-R, 1230-G, 1230-B) configured to generate red color display gamma voltages (VGref-1R-VGref-jR), green (VGref-1G-VGref-jG), and blue color display gamma voltages (VGref-1B-VGref-jB).   

In the combined invention, the gamma reference voltage generating unit 1200 and gamma voltage generators 1140-R, 1140-B, and 1140-G of Kim ‘190 would be substituted for the gamma voltage generator 625 of Kim ‘983.  Together, the red image data in the EPI packet of Kim ‘983 and the red gamma control signal of Kim ‘190 would be considered the “first packet data,” the green image data and the green gamma control signal the “second packet data,” and the blue image data and blue gamma control signal the “third packet data.”  The gamma voltage generating circuit of the combined invention would further be configured to generate red color display gamma voltages, green color display gamma voltages, and blue color display gamma voltages for performing digital-to-analog conversion based on the red color display reference gamma set, the green color display reference gamma set, and the blue color display reference gamma set, respectively.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Kim ‘983 with the above features of Kim ‘190.  Kim ‘190 suggests that having separate red, green, and blue gamma voltage generators allows for separate control of these circuits (par. 0066).  This makes for a more simplistic design. 

Regarding Claim 5, Kim ‘983 in view of Kim ‘190 teaches the display system of claim 1.
(Figs. 4-6) further teaches wherein the gamma voltage generating circuit (625) is implemented inside the display panel driving circuit (e.g., Gamma voltage generator 625 is disposed inside of data driver 620).  

Regarding Claim 15, Kim ‘983 (Figs. 4-6, 10) teaches a method of generating gamma voltages (GMA1 to GMA10), for converting red color display data, green color display data, and blue color display data into red color display data voltages, green color display data voltages, and blue color display data voltages, respectively, to implement image frames (e.g., Digital RGB data converted into analog RGB data, which is then displayed on liquid crystal panel 100; par 0066), the method comprising: 
-receiving first packet data comprising the red color display data (e.g., Red data is considered a “first packet data”; par. 0087); 
-receiving second packet data comprising the green color display data (e.g., Green data is considered a “second packet data”; par. 0087); and
-receiving third packet data comprising the blue color display data (e.g., Blue data is considered a “third packet data”; par. 0087).   

Kim ‘983 does not teach where the gamma voltages comprise red color display gamma voltages, green color display gamma voltages, and blue color display gamma voltages; -a red color display reference gamma set;
-generating a red color display gamma set using a common reference gamma set and the red color display reference gamma set extracted from the first packet data; 

-generating a green color display gamma set using the common reference gamma set and the green color display reference gamma set extracted from the second packet data; 
-converting the green color display gamma set into the green color display gamma voltages; 
-a blue color display reference gamma set; 
-generating a blue color display gamma set using the common reference gamma set and the blue color display reference gamma set extracted from the third packet data; and  
-converting the blue color display gamma set into the blue color display gamma voltages.

However, Kim ‘190 (Figs. 1, 6) teaches where the gamma voltages comprise red color display gamma voltages (VG-1R to VG-kR), green color display gamma voltages (VG-1G to VG-kG), and blue color display gamma voltages (VG-1B to VG-kB); 
-a red color display reference gamma set (e.g., Control signal from red gamma controller 1210-R);
-generating a red color display gamma set using a common reference gamma set and the red color display reference gamma set (e.g., Red gamma reference voltages VGref-1R to VGref-jR are generated using reference voltage Vref, which is considered a “common reference gamma set,” and the control signal from gamma controller 1210-R); 
-converting the red color display gamma set into the red color display gamma voltages (e.g., Red gamma reference voltages VGref-1R to VGref-jR are converted to red gamma voltages VG-1R to VG-kR; par. 0061); 
-a green color display reference gamma set (e.g., Control signal from green gamma controller 1210-G);  
-generating a green color display gamma set using the common reference gamma set and the green color display reference gamma set (e.g., Green gamma reference voltages VGref-1G to VGref-jG are generated using reference voltage Vref and the control signal from gamma controller 1210-G); 
-converting the green color display gamma set into the green color display gamma voltages (e.g., Green gamma reference voltages VGref-1G to VGref-jG are converted to green gamma voltages VG-1G to VG-kG; par. 0083); 
-a blue color display reference gamma set (e.g., Control signal from blue gamma controller 1210-B);
-generating a blue color display gamma set using the common reference gamma set and the blue color display reference gamma set (e.g., Blue gamma reference voltages VGref-1B to VGref-jB are generated using reference voltage Vref and the control signal from gamma controller 1210-B); and  
-converting the blue color display gamma set into the blue color display gamma voltages (e.g., Blue gamma reference voltages VGref-1B to VGref-jB are converted to blue gamma voltages VG-1B to VG-kB; par. 0083). 


Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Kim ‘983 with the above features of Kim ‘190.  Kim ‘190 suggests that having separate red, green, and blue gamma voltage generators allows for separate control of these circuits (par. 0066).  This makes for a more simplistic design. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘983 in view of Kim ‘190, as applied to claim 1 above, and in further view of Tann, US 2016/0343320. 

Regarding Claim 2, Kim ‘983 in view of Kim ‘190 teaches the display system of claim 1.  

Kim ‘983 further teaches wherein the sink devices comprises a display device. 

Kim ‘983 in view of Kim ‘190 does not teach wherein the source device comprises a graphic processing unit. 

However, Tann (Fig. 7) teaches wherein the source device comprises a graphic processing unit (e.g., GPU 74 provides data to the timing controller; par. 0037).  In the combined invention, a GPU would provide data to the timing controller of Kim ‘983.  The claim limitations would therefore be achieved.

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Kim ‘983 in view of Kim ‘190 with the above features of Tann.  GPUs are well-known in the art for providing and processing image data efficiently. 

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘983 in view of Kim ‘190, as applied to claims 1 and 15, and in further view of Zhao, US 2021/0020136. 

Regarding Claim 3, Kim ‘983 in view of Kim ‘190 teaches the display system of claim 1, but does not teach wherein the first through third packet data are universal serial interface (USI) packet data.  

However, Zhao teaches the concept of a universal serial interface (USI) packet data (par. 0034).  In the combined invention, the first through third packet data of Kim ‘983 in view of Kim ‘190 would be USI packet data.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Kim ‘983 in view of Kim ‘190 with the above features of Zhao.  USI is well-known in the art for providing synchronous serial communication that allows for high transfer rates.  

Regarding Claim 16, Kim ‘983 in view of Kim ‘190 teaches the method of claim 15, but does not teach wherein the first through third packet data are universal serial interface (USI) packet data.  

However, Zhao teaches the concept of a universal serial interface (USI) packet data (par. 0034).  In the combined invention, the first through third packet data of Kim ‘983 in view of Kim ‘190 would be USI packet data.  The claim limitations would therefore be achieved. 

.  

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘983 in view of Kim ‘190, as applied to claim 15 above, and in further view of Ohhara, US 2011/0292096. 

Regarding Claim 18, Kim ‘983 in view of Kim ‘190 teaches the method of claim 15, but does not teach wherein the red color display gamma voltages, the green color display gamma voltages, and the blue color display gamma voltages are updated for the image frame.  

However, Ohhara teaches the concept of updating red, green, and blue gamma voltages (e.g., RGB gamma updated in accordance with changes in current applied to the backlight; par. 0006).  

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Kim ‘983 in view of Kim ‘190 with the above teachings of Ohhara.  Ohhara suggests that updating the gamma voltages applied to a display in accordance with changes to the backlight current is well-known in the art for helping eliminate chromaticity shifts (par. 0004). 
Regarding Claim 19, Kim ‘983 in view of Kim ‘190 and in further view of Ohhara teaches the method of claim 15. 

Ohhara further teaches wherein the red color display gamma voltages, the green color display gamma voltages, and the blue color display gamma voltages are updated when a gamma voltage update request signal is received (e.g., The luminance adjusting signal is considered a “gamma voltage update request” since changes to it lead to the red, green, and blue gamma voltages being updated; par. 0006).  

The same rationale used to combine Kim ‘983 in view of Kim ‘190 with Ohhara stated in claim 18 applies here and will not be repeated. 

Allowable Subject Matter
Claims 4, 6-9, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 4, Kim ‘983 in view of Kim ‘190 teaches the display system of claim 1.

However, neither Kim ‘983, Kim ‘190, nor the remaining prior art, either alone or in combination, teaches wherein the source device is configured to perform a luminance clipping on the blue color display reference gamma set to improve blue color luminance linearity by limiting blue color maximum luminance.  As stated in claim 1 above, the control signal output from gamma controller 1210-B of Kim ‘190 is considered the “blue color display reference gamma set.”  The prior art does not teach a clipping of such a signal. 

Regarding Claim 6, Kim ‘983 in view of Kim ‘190 teaches the display system of claim 1. 

Kim ‘190 (Fig. 6) further teaches a gamma data generator (1130-R, 1130-G, and 1130-B) configured to generate a red color display gamma set using a common reference gamma set and the red color display reference gamma set (e.g., Red voltage generator 1230-R generates red gamma reference voltages based on Vref, which is considered “a common reference gamma set,” and the control signal from gamma controller 1210-R), to generate a green color display gamma set using the common reference gamma set and the green color display reference gamma set (e.g., Green voltage generator 1230-G generates green gamma reference voltages based on Vref and the control signal from gamma controller 1210-G), and to generate a blue color display gamma set using the common reference gamma set and the blue color display reference gamma set (e.g., Blue voltage generator 1230-B generates blue gamma reference voltages based on Vref and the control signal from gamma controller 1210-B).

a digital-to-analog converter configured to convert the red color display gamma set into the red color display gamma voltages, to convert the green color display gamma set into the green color display gamma voltages, and to convert the blue color display gamma set into the blue color display gamma voltages; and 
wherein the gamma voltage generating circuit comprises: 
a gamma register configured to sequentially and temporarily store the red color display reference gamma set, the green color display reference gamma set, and the blue color display reference gamma set. 

In Kim ‘190, for example, DAC 1130-R, 1130-B, and 1130-G does not convert the gamma control signals, which are considered “gamma sets,” from gamma controller 1210 into red color display gamma voltages, green color display gamma voltages, and blue color display gamma voltages because they are control signals, not actual gamma voltages.  Moreover, Kim ‘190 does not comprise a gamma register for sequentially and temporarily storing the gamma sets. 
 
Claims 7-9 are objected to because they depend on claim 6. 

Regarding Claim 17, Kim ‘983 in view of Kim ‘190 teaches the method of claim 15.

However, neither Kim ‘983 in view of Kim ‘190, nor the remaining prior art, teaches wherein a luminance clipping is performed on the blue color display reference gamma set to improve blue color luminance linearity by limiting blue color maximum luminance.  As stated in claim 15 above, the control signal output from gamma controller 1210-B of Kim ‘190 is considered the “blue color display reference gamma set.”  The prior art does not teach a clipping of such a signal.

Regarding Claim 20, Kim ‘190 in view of Kim ‘983 teaches the method of claim 15.

However, neither Kim ‘190, Kim ‘983, nor the remaining prior art, teaches wherein the red color display gamma voltages are updated when a red color display reference gamma set of a current image frame is different from a red color display reference gamma set of a previous image frame, wherein the green color display gamma voltages are updated when a green color display reference gamma set of the current image frame is different from a green color display reference gamma set of the previous image frame, and wherein the blue color display gamma voltages are updated when a blue color display reference gamma set of the current image frame is different from a blue color display reference gamma set of the previous image frame.  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        January 13, 2022